*182ON REHEARING
PER CURIAM.
Original opinion is withdrawn and the following opinion is substituted in lieu thereof.
Appellee, in its application for rehearing in the instant appeal, directs our attention for the first time to the fact that the appeal is from a decree that overruled appellant’s application for a rehearing in the trial court. The decree on the merits was neither modified nor extended. This decree was entered on August 23, 1966. The decree on the application for rehearing in the trial court is dated October 21, 1966. The appeal, as evidenced by the security for costs of appeal, is from “ * * * the decree rendered in the above entitled cause on the 21st day of October, 1966.”
Equity Rule 62, Appendix, Title 7, Code of 1940, provides, inter alia, that: “No appeal will lie from such order (on application for rehearing) unless it modifies the decree.” This court, under such circumstances, is without jurisdiction to entertain such an appeal. Rudolph v. Rudolph, 251 Ala. 317, 36 So.2d 902(1); Carroll v. Kelly, 269 Ala. 472, 114 So.2d 157.
The order reversing the decree and remanding the cause is vacated and set aside.
The application for rehearing is granted.
The appeal is dismissed for want of jurisdiction.
The foregoing opinion was prepared by B. W. SIMMONS, Supernumerary Circuit Judge, and was adopted by the court as its opinion.
Appeal dismissed.
LIVINGSTON, C. J., and LAWSON, COLEMAN and HARWOOD, JJ., concur.